Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-13-00231-CV

                                      James W. CARROLL,
                                            Appellant

                                                  v.

                                        Joan CASTANON,
                                             Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 1998-CI-09347
                         Honorable John D. Gabriel Jr., Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the portions of the trial court’s order
awarding a monetary judgment and attorney’s fees are REVERSED, and the case is REMANDED
to the trial court for further proceedings consistent with this opinion.

       It is ORDERED that appellant James W. Carroll recover his costs of this appeal from
appellee Joan Castanon.

       SIGNED December 10, 2014.


                                                   _____________________________
                                                   Luz Elena D. Chapa, Justice